Citation Nr: 1819983	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-23 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to service connection for sleep disability.

6.  Entitlement to an increased initial rating for a psychiatric disability, rated 50 percent prior to November 30, 2016.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from January 1997 to December 1999.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In March 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

During the course of the appeal, a February 2017 rating decision assigned a 100 percent rating for the service-connected psychiatric disability, effective November 30, 2016.  However, as a higher rating is available for a psychiatric disability prior to November 30, 2016, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating prior to November 30, 2016, remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for a skin disability is REMANDED to the Agency of Original Jurisdiction.



FINDINGS OF FACT

1.  On March 3, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeals for service connection for bilateral hearing loss and a sleep disability was requested.

2.  Prior to November 30, 2016, the Veteran's psychiatric disability was manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity.

3.  The preponderance of the evidence weighs against associating any currently diagnosed neck disability with any incident of service.

4.  The preponderance of the evidence weighs against associating any currently diagnosed right shoulder disability with any incident of service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for service connection for a bilateral hearing loss disability by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal for service connection for a sleep disability by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for a rating higher than 50 percent prior to November 30, 2016, for a psychiatric disability have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2017).

4.  The criteria for entitlement to service connection for a neck disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

5.  The criteria for entitlement to service connection for a right shoulder disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Withdrawal

The Board may dismiss any appeal which does not allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2017).  

At the March 2015 hearing, the Veteran withdrew the claims for service connection for hearing loss and a sleep disability.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals concerning service connection for hearing loss and a sleep disability and they are dismissed.

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in February 2011, March 2011 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  All identified and available treatment records have been secured to the extent possible, which includes VA examinations, and applicable health records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Unless the claimant challenges the adequacy of the examination or opinion, however, the Board may assume, and need not affirmatively establish, the adequacy of the examination report and the competence of the examiner.  Sickels v. Shinseki, 643 F.3d. 1362 (Fed. Cir. 2011) (while Board is required to consider issues independently raised by the evidence of record, Board is still entitled to assume the competency of a VA examiner and the adequacy of a VA opinion without demonstrating why examiner's report is competent and sufficiently informed); Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Even when the claimant challenges a VA examination or opinion, the Board may assume the competency of the VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Cox v. Nicholson, 20 Vet. App. 563 (2007).

In this case, the Veteran's accredited representative has suggested that the Veteran's April 2014 VA examination should be afforded less probative weight because the examination was conducted by a nurse practitioner.  However, the Board finds that the report of the examination and the provided opinions provide the information needed to fairly decide the claims for service connection, including addressing the determinative issues of diagnosis and causation.

The examiner reviewed the claims file, examined the Veteran, and described the disabilities in sufficient detail to enable the Board to make a fully informed decision on the claims.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one); Monzingo v Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for the opinion, even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion); Acevedo v. Shinseki, 25 Vet. App. 286 (2012) (the law imposes no reasons-or-bases requirement on examiners).  The examiner specifically acknowledged and discussed what the medical evidence of record did and did not show in connection with the present claims.  The Veteran's contentions were addressed.  There are no apparent inconsistencies or ambiguities in the examination report.

The Board, in its own lay capacity, is not otherwise qualified to call into question the VA examiner's medical judgment, nor does the Board find any reason to do so.  Monzingo v Shinseki, 26 Vet. App. 97 (2012).  As the examination and opinions have sufficiently informed the Board of both the examiner's judgment on the medical questions at issue and the essential rationale for the opinions made, the Board finds that the April 2014 VA examination is adequate.  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further notice or assistance is required to comply with the duties to notify and assist.  Accordingly, the Board will proceed to a decision.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Psychiatric disabilities other than eating disorders are rated pursuant to a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2017). 

Under the General Rating Formula, a 0 percent rating is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2017).

The symptoms listed in the rating formula are only examples, and evidence of those specific symptoms is not required to show that the Veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The primary consideration is whether the manifestations of the service-connected psychiatric disability result in a level of social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2017).

Psychiatric Disability

An October 2011 rating decision established service connection for generalized anxiety disorder and mood disorder and assigned an initial 50 percent rating, effective January 21, 2011.  The Veteran disagreed with the initially assigned rating.  A February 2017 rating decision, recharacterized the disability as posttraumatic stress disorder, bipolar II/panic disorder, alcohol/opioid use disorder, and anxiolytic, sedative, and hypnotic use disorder, based on a clarification of the disability by a VA examiner in November 2016.  A 100 percent disability rating was assigned, effective November 30, 2016.  The Board will thus consider entitlement to a higher rating prior to November 30, 2016.

VA outpatient and private treatment records from 2011 through the present show generally that the Veteran has received ongoing mental health treatment.

In February 2011, the Veteran remarked that he struggled with anxiety and depression.  He reported being hypervigilant at work and home.  He continuously checked on his children throughout the night, and he frequently checked on them from his work.

In a March 2011 letter, C.C., a co-worker, commented that the Veteran had several verbal altercations with people at work due to increased anxiety.

A September 2011 letter from R.E.B. states that the Veteran was very irritable, easily angered, and usually depressed.  R.E.B. had witnessed the Veteran argue with others, including physical altercations.

On VA examination in September 2011, the examiner summarized the Veteran's level of impairment as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran reported that he was often irritable and depressed.  He had threatened a co-worker.  He had missed work often.  The Veteran experienced a depressed mood and anxiety.  He had disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and impaired impulse control.  He was oriented to person, place, and time.  His appearance was neat, and his hygiene was optimal.  The Veteran denied any hallucinations or delusions.  His thought processes and thought content were within normal limits.  His attention and memory were intact.  His insight and judgment appeared to be fair.  The Veteran reported having many depressive symptoms.  The examiner noted that the Veteran's symptoms waxed and waned, and they were currently in the moderate range.  

In December 2012, the Veteran underwent an independent psychological evaluation.  The Veteran was married, but he and his wife had gone through several separations.  He reported having multiple arguments and altercations with co-workers.  He stated he experienced sleep problems, anger difficulties, concentration and focus problems, and hypervigilance.  The examiner found the Veteran to be preoccupied but cooperative.  Concentration was average.  Attention span was normal.  Psychomotor activity was normal.  Speech patterns were relevant, coherent, and appropriate to the conversation.  The examiner found the Veteran's ability to abstract to be unimpaired and within normal limits.  His ability to calculate was normal.  His affect was flat and diminished.  The Veteran reported mood swings with anger spells changing to sadness and despondency.  It was noted that the Veteran reported suicidal ideation in 2008, but he had made no suicide attempts.  The Veteran stated that he had not felt suicidal recently.  He denied experiencing any mania or hypomania.  He was impatient and had anger problems.  He denied any obsessions, compulsions, hallucinations, or illusions.  He had few friends.  The examiner found the Veteran's memory to be intact, and the Veteran was well-oriented to time, place, and person.  Associations were relevant, and the stream of thought was normal.  The examiner described the Veteran's impairment as severe.

On VA examination in April 2014, the examiner summarized the Veteran's level of impairment as occupational and social impairment with reduced reliability and productivity.  The Veteran had a depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  He was attentive and cooperative during the examination.  His speech was goal-directed, and his through processes were logical and rational.  There was no current suicidal or homicidal ideation.  Insight and judgment appeared to be fair.  There was no evidence of any psychotic symptoms.  The examiner stated that the Veteran had a moderate degree of social functioning impairment.  

Prior to November 30, 2016, the Board finds that a rating higher than 50 percent is not warranted.  The Board notes that a 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 (2017).

The Board acknowledges that the September 2011 VA examiner summarized the Veteran's level of impairment as occupational and social impairment, with deficiencies in most areas.  However, the symptoms actually recorded by the examiner are not suggestive of the level of severity contemplated by the examples in the Diagnostic Code criteria for a 70 percent rating.  Here, the competent medical evidence of record, to include the September 2011 and April 2014 VA psychiatric examination reports, and the December 2012 private examination report, does not show the Veteran had any speech issues, continuous panic attacks, spatial disorientation, neglect of personal hygiene, or an inability to maintain effective relationships.  Although the Veteran had multiple altercations with others, by his own account those altercations had not escalated to periods of violence.  Medical records from the relevant time period consistently showed that the Veteran had always been appropriately dressed and adequately groomed, cooperative and oriented, and with normal speech, thought process, and judgment.  All of the examiners specified that there were no contemporaneous hallucinations or suicidal ideation.  The Board places great weight on the outpatient treatment records and the examination reports, as they were created by objective medical personnel in the process of providing professional care to the Veteran.

Therefore, the Board finds that a review of the medical records shows an overall condition that more nearly approximates the criteria for a 50 percent rating prior to November 30, 2016.  Considering the totality of the Veteran's symptomatology, the Veteran's disability has not shown to manifest to the severity required for the next higher rating of 70 percent prior to November 30, 2016.  The Board finds that the Veteran's psychiatric symptoms more nearly approximate a condition that is productive of occupational and social impairment with reduced reliability and productivity, as noted by the April 2014 VA examiner. 

As of November 30, 2016, the Veteran is in receipt of a schedular 100 percent disability rating for his psychiatric disability.  No higher schedular rating is possible.

Consequently, as the preponderance of the evidence is against the claim for a higher ratings before November 30, 2016, the claim for an increased rating must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Ratings

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to make impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  38 C.F.R. § 3.321(b)(1) (2017); Bagwell v. Brown, 9 Vet. App. 337 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board notes that the schedular criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C. § 1155 (2012).  The evidence of record does not show that, during any time period, the Veteran's psychiatric disabilities are so unusual or exceptional in nature as to make the schedular rating inadequate.  The disabilities have been rated under the applicable Diagnostic Codes that have specifically contemplated the level of occupational and social impairment caused by the service-connected psychiatric disability.

Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular ratings are found to be adequate.  Accordingly, the Board concludes that referral for extraschedular consideration is not warranted.

Service Connection

In general, service connection may be established for disability or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).

To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163(Fed. Cir. 2004).

A disability may be service connected if the evidence of record shows that the Veteran currently has a disability that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Arthritis is among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for arthritis may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neck and Right Shoulder

At the Veteran's March 2015 hearing, he clarified that he sought service connection for a disability that affected his neck and right shoulder.  He and his attorney asked that his neck and right shoulder be considered together.  The Board's analysis will proceed accordingly.

The service medical records show that in February 1997, the Veteran was treated for pain in the right shoulder.  He was placed on a profile for three days.

A December 2004 VA treatment note shows that the Veteran was in a motor vehicle accident.  He was treated for a contusion to the right shoulder and a contusion to the head.  The Veteran reported pain in the right shoulder and back of his head.

An MRI of the right shoulder taken in January 2011 found no abnormality.

In a February 2011 statement, the Veteran reported that he first injured his neck and shoulder during basic training.  He stated that he was treated for severe right shoulder and scapula pain.  He stated that he had intermittent pain since that time.

In February 2011, C.L., a fellow serviceman, remarked that the Veteran complained a lot about his neck and shoulder.  C.L. stated that the Veteran reported injuring his neck and shoulder in basic training.  In a separate letter, another fellow serviceman, D.M., stated that the Veteran complained of neck and shoulder pain when they served together.  D.M. stated that the Veteran usually took Tylenol or Motrin for the pain.

In March 2011, M.E.M. stated that the Veteran had difficulty exercising, running, and lifting weights due to pain in the neck and shoulder.

A March 2011 VA treatment record shows a diagnosis of cervical radiculopathy.  It was noted that the onset was 10 years previous.  The Veteran had a flare-up about two to three months ago.

A June 2011 VA pain management consult shows diagnoses of cervical myofascial pain, cervical degenerative disc disease, and cervical radiculopathy.

On VA examination in October 2011, the examiner diagnosed right trapezius myofascial pain syndrome.  The Veteran recounted that he had pain to the trapezius/cervical neck region from carrying a heavy backpack during long marches while on active duty.  The examiner opined that the Veteran's right shoulder condition was less likely than not incurred in service.  The examiner stated that the Veteran denied any direct injury to his shoulder.  He related his shoulder pain to carrying heavy backpacks.  The examiner noted that the Veteran was seen one time during service for shoulder pain, but no diagnosis was given at that time.  The examiner additionally noted that recent X-rays and an MRI of the right shoulder were normal with no weakness noted.  Therefore, the examiner opined that the Veteran's right shoulder condition was less likely than not related to the treatment he received in service.

On VA neck examination in October 2011, the examiner diagnosed degenerative disc disease of the cervical spine without radicular symptoms, and myofascial pain of the cervical spine.  The Veteran stated that he did not have a direct injury to the neck.  He felt that his neck pain was related to wearing a heavy backpack for long marches.  No etiology opinion was provided.

In January 2013, the Veteran underwent private examination.  The examiner recorded the Veteran's report of developing pain in the right trapezius area while carrying heavy equipment on active duty.  The pain was described as burning and radiated toward the tip of the shoulder.  The Veteran was seen by a medic during service one time.  The examiner noted that after service, the Veteran had multiple diagnostic studies, and he was eventually diagnosed with a cervical disc problem.  The examiner found extensive and obvious tenderness at the motor point of the trapezius on the right side, and there was a tight cord of muscle extending from the C7 spinous process down to the spine of the scapula.  The examiner opined that it was as likely as not that the Veteran developed the current neck problem as the result of service.  The examiner concluded that the Veteran was carrying excessive weight and exercised repeatedly without proper opportunity to rest and heal.  The examiner based the conclusion on the history given by the Veteran, lay statements from his family, and the note made by the medic during the Veteran's basic training.

On VA examination in April 2014, the examiner diagnosed degenerative disc disease of the cervical spine and myofascial pain of the cervical spine.  The Veteran reiterated his contention that his chronic neck pain was related to wearing a heavy backpack on long marches.  He stated that he had muscle spasms to the back of the neck with radiation to the top of the right shoulder.  The examiner opined that the Veteran's condition was less likely than not incurred in or caused by service.  The examiner specifically commented on the service treatment records and reviewed the positive nexus opinion given by the January 2013 private examiner.  The examiner further noted that the Veteran worked as a nurse, and the other lay statements of record were acknowledged and discussed.  

The examiner stated that cervical myofascial pain is a regional pain with associated trigger points.  It was specified that myofascial pain could be a nonspecific manifestation of any pathologic condition that caused pain from the neck to the shoulder and should not be considered a defining diagnosis.  The examiner further discussed the nature of cervical degenerative disc disease.  After commenting that there was only one documented in-service instance of right shoulder pain during the Veteran's service, the examiner noted that the Veteran completed nearly two years and 10 months of service following his documented in-service treatment with no further documented chronic condition.  Although the Veteran related his condition to carrying heavy weight in the military, there were no private records noting care for any neck/shoulder condition immediately following service.  The first documentation of a chronic neck and shoulder condition appeared in 2011.  The examiner noted that the Veteran had several risk factors for degenerative disc disease and myofascial pain including a history of prior smoking, job-related activities during and after service, stressors, and aging.  The examiner opined that based on information in the claims file, past and present medical records, history and physical, with review of the medical literature, the Veteran's neck condition less likely as not had its onset in military service.

After considering the evidence of record, the Board finds that service connection is not warranted for a neck or right shoulder disability.  Arthritis of the cervical spine or right shoulder was not shown within one year following separation from service.  Consequently, presumptive service connection is not warranted.  Concerning direct service connection, while the Veteran currently has diagnosed neck/right shoulder disabilities, the most probative evidence of record does not associate these disabilities with the Veteran's service.  

The Board recognizes that the Veteran has had medical training and was employed for a time as a nurse.  The January 2013 private opinion was given by a doctor with a credential from the American Board of Orthopaedic Surgery.  Therefore, they both appear to have the education to offer competent medical opinions.  However, neither of them provided the level of in-depth discussion of the nature of the diagnosed disabilities as the April 2014 VA examiner.

The Board finds the April 2014 VA examiner's opinion to be the most probative evidence of record.  The April 2014 VA examination report outlines the reasons why the examiner felt that the current neck/right shoulder disabilities were less likely to be related to service.  The examiner considered the Veteran's self-report, the service treatment records, the post-service records to specifically include the positive nexus opinion given by the January 2013 private examiner, and explained the factors behind the determinations that the Veteran's disabilities was less likely to be related to service.  Additionally, the Veteran's other risk factors were acknowledged.  The Board finds the April 2014 VA examination report to be the most persuasive evidence of record.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Hayes v. Brown, 5 Vet. App. 60 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence); Wood v. Derwinski, 1 Vet. App. 190 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the examiner reaches.  As is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Accordingly, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  The preponderance of the evidence is against a finding of a causal connection between the Veteran's service and the current neck and right shoulder disabilities.  The Board is sympathetic to the Veteran in that it is clear he sincerely believes his current neck and right shoulder disabilities are directly related to service.  However, the most probative evidence of record does not support that contention.  Although the Board is appreciative of the Veteran's faithful and honorable service to our country, because the preponderance of the evidence is against the claim, the claim must be denied.

As the preponderance of the evidence is against the claims of entitlement to service connection for neck and right shoulder disabilities, the claims must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal for service connection for a bilateral hearing loss disability is dismissed.

The appeal for service connection for a sleep disability is dismissed.

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to a rating in excess of 50 percent for a psychiatric disability prior to November 30, 2016, is denied.


REMAND

The Veteran claims that he has a skin disability related to service.  Specifically, he claims that he experiences recurrent fungal infections and scarring in the groin area.

A March 1999 post-deployment health summary shows that the Veteran had developed severe tinea cruris that had since resolved.

In a February 2011 statement, the Veteran remarked that he developed a severe fungal infection to both sides of his groin area while deployed to Central America.  He recalled being treated by an Army physician.  He reported experiencing recurring fungal infections to his groin area since that time.

In February 2011, a fellow serviceman, D.M., stated that the Veteran had to be sent to medical for a severe case of jock itch while they were on active duty.

A September 2011 VA treatment record shows that the Veteran had been prescribed Clotrimazole.  He was to apply a small amount to his skin twice a day for fungal infection.

For service connection claims, VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of the Veteran's documented treatment for tinea cruris while on active duty coupled with the present treatment records which show he has been prescribed Clotrimazole for fungal infections, the Board finds that the Veteran should be scheduled for a VA examination for an etiology opinion regarding his claimed skin disability.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain any outstanding VA and private treatment records.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed skin disability.  The examiner must review the claims file, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner should identify any pertinent pathology found and should diagnose any skin disability.  As to any pertinent disability identified on examination, the VA examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any skin disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  The examiner should comment on the March 1999 post-deployment health summary which shows that the Veteran had developed severe tinea cruris and post-service treatment records which shows that the Veteran was prescribed Clotrimazole.  Any opinion expressed should be accompanied by a complete rationale.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


